Citation Nr: 0626267	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  97-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of carpal tunnel syndrome (CTS) of the left wrist, 
claimed as secondary to service-connected right upper 
extremity disabilities.

2.  Entitlement to service connection for osteoporosis, 
claimed as secondary to service-connected right upper 
extremity disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to January 
1992.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from decisions by the RO in Jackson, 
Mississippi. 

The issue of entitlement to service connection for 
postoperative residuals of carpal tunnel syndrome (CTS) of 
the left wrist, claimed as secondary to service-connected 
right upper extremity disabilities, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran is not currently diagnosed with osteoporosis. 


CONCLUSION OF LAW

Osteoporosis was not incurred in or aggravated by the 
veteran's active military service, including as due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  The veteran does not 
contend, and the evidence does not show, that service 
connection for osteoporosis of the right wrist is warranted 
on a direct basis.  To establish entitlement to service 
connection on a secondary basis, there must be competent 
medical evidence of record establishing that a current 
disability is proximately due to or the result of a service-
connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).

The veteran has asserted that he has osteoporosis of the 
right wrist due to his service-connected right upper 
extremity disabilities, traumatic arthritis of the right 
wrist, status post four-corner fusion, and reflex sympathetic 
dystrophy and post-operative residuals, CTS.  The Board has 
evaluated the evidence of record and must conclude that the 
preponderance of the evidence is against a finding that the 
veteran suffers from osteoporosis of the right wrist due to 
his service-connected right upper extremity disabilities.  
The evidence does not show a current diagnosis of 
osteoporosis.

A 2004 joints examiner reviewed the evidence of record and 
noted that osteoporosis was only noted twice in the record, 
most recently in 1998.  That examiner noted that in nearly 
annual X-rays since 1999, there is no mention of arthritis; 
that osteoporosis is not listed on the cover sheet of the 
veteran's VA records; and that there is no evidence that he 
has ever taken any medication for osteoporosis.  A 2005 VA 
hand, thumb, and fingers examination noted that VA X-ray 
reports dated in 2004 and in September and October 2005 all 
were negative for osteoporosis.  In addition, a November 2005 
private medical record did not find active bone disease.  
Without evidence showing that a disease or disability is 
present, service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Even assuming that osteoporosis existed at one time, none of 
the clinical treatment records contain any medical opinion 
suggesting any sort of possible causal relationship or nexus 
between osteoporosis of the right wrist and his service-
connected right upper extremity disabilities.  Statements by 
the veteran to the effect that osteoporosis of the right 
wrist is the result of his service-connected right upper 
extremity disabilities do not constitute competent medical 
evidence.  As a layperson, lacking in medical training and 
expertise, the veteran is not competent to address issues 
which require expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The preponderance of the evidence is against the claim for 
service connection for osteoporosis of the right wrist, 
including as secondary to service-connected right upper 
extremity disabilities. 

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

In January 2002 and August 2005 letters, VA notified the 
veteran of the basic elements of service connection and 
secondary service connection and informed him that, if he 
provided information about the sources of evidence or 
information pertinent to the elements of the claim (including 
medical records, employment records, records from other 
federal agencies), VA would make reasonable efforts to obtain 
the records from the sources identified.  The letters also 
informed him that he ultimately is responsible for 
substantiating his claims even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  With respect to the fourth 
element of a valid notice, the August 2005 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.  

The veteran was not provided with notice of the type of 
evidence necessary to establish an initial disability rating 
or effective date.  However, in light of the denial of the 
service-connection claim, no initial disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the foregoing, the veteran has been adequately informed 
of all elements of a valid notice.  He was notified of what 
the evidence must show to result in service connection, and 
was on notice throughout the appeal through the pertinent 
rating decision, statement of the case, supplemental 
statements of the case, and letters why the claims remain 
denied.  He was told about his and VA's respective claim 
development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

In 2004 and again in 2005 the Board remanded the osteoporosis 
issue for further development and for due process reasons.  
VA obtained the veteran's service medical records and all 
available VA treatment records.  The veteran provided private 
medical evidence and presented testimony at a hearing.  In a 
May 2004 statement, he reported that he was only treated at 
the VA.  In 2006, he was informed that the Veterans Law Judge 
who presided over his hearing in 2001 had since left the 
Board, so that he was entitled to another hearing.  He 
advised the Board in June 2006 that he did not desire another 
hearing.  He submitted additional evidence at that time; 
however, none of the additional evidence was relevant to the 
osteoporosis claim.  

In March 2006, within 90 days of his February 2006 
notification that his appellate record was being transferred 
to the Board, the veteran submitted to the Board a November 
2005 private medical record which concluded that the veteran 
did not have active bone disease.  He waived his right to 
have this evidence reviewed by the agency of local 
jurisdiction prior to review by the Board.  38 C.F.R. 
§ 20.1304(c) (2005).  The veteran has not identified any 
additional available evidence which is pertinent to the claim 
adjudicated in this decision and has not been associated with 
the claims folder.  Numerous VA examinations with medical 
opinions were developed with regard to the issue on appeal.  


ORDER

Service connection for osteoporosis of the right wrist, 
claimed as secondary to service-connected right upper 
extremity disabilities, is denied.


REMAND

With regard to the claim for service connection for 
postoperative residuals of carpal tunnel syndrome (CTS) of 
the left wrist, claimed as secondary to a service-connected 
right upper extremity disabilities, further development is 
warranted.  The veteran's May 2006 correspondence included a 
May 2006 Social Security Administration (SSA) decision 
awarding the veteran Supplemental Security Income (SSI), in 
part, for status post left wrist surgery.  The records 
relevant to the SSA determination should be associated with 
the claims folders.  In addition, given the November 2005 
private medical record which found that it was "more likely 
than not, that the increased uses of [the veteran's] left 
hand after his right hand injury and multiple surgeries, 
caused him to develop a trigger thumb and carpal tunnel 
syndrome [of the left hand]", a VA medical opinion which 
addresses any relationship between any current left hand 
disability and his service-connected right upper extremity 
disabilities is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  All records from the SSA, including 
medical records, associated with his SSI 
claim, should be obtained.  

2.  A VA medical opinion should be 
developed to address whether there is a 
nexus between the veteran's service-
connected right upper extremity 
disabilities and any postoperative 
residuals of CTS of the left wrist.  An 
examination is only necessary if the 
physician believes an examination is 
required in order to render the requested 
opinion.  The physician should provide an 
opinion addressing whether it is at least 
as likely as not (i.e., probability 50 
percent or greater) that any currently 
diagnosed left wrist disability was 
caused or increased in severity by the 
veteran's service-connected right upper 
extremity disabilities.  A review of the 
claims folder should be made in 
connection with the medical opinions.  A 
complete rationale must be given for all 
opinions and conclusions expressed.

3.  The RO should then readjudicate the 
veteran's claim for service connection 
for postoperative residuals of CTS of the 
left wrist, claimed as secondary to 
service-connected right upper extremity 
disabilities.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued an 
SSOC which addresses all relevant actions 
taken on the claim(s), to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


